Citation Nr: 1000480	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-31 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for service connected 
eczema, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for service connected 
anxiety and depressive disorder, currently rated as 30 
percent disabling.

3.  Entitlement to service connection for a sleep condition.

4.  Entitlement to service connection for an upper 
respiratory infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The evidence does not show that 20 to 40 percent of the 
Veteran's body or exposed areas are affected by his skin 
disorder or that systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required for a total 
duration of 6 weeks or more during the past 12-month period.

2.  The competent medical evidence of record shows that the 
Veteran's service-connected anxiety and depressive disorder 
was characterized by no more than moderate impairment of 
occupational and social functioning, including (for example) 
sleep disturbance, occasional panic attacks and depression.

3.  Service connection for a sleep disorder, as a 
manifestation of the Veteran's anxiety and depressive 
disorder, has already been established and compensated for, 
and the preponderance of the evidence is against finding that 
he has a separate and distinct disability manifested by a 
sleep disorder.

4.  The Veteran's upper respiratory infection is not chronic 
or related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
greater than 10 percent for the Veteran's skin condition have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).

2.  The criteria for an evaluation in excess of 30 percent 
for anxiety and depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  § 4.130, 
Diagnostic Code 9440 (2009).

3.  The claim of entitlement to service connection for a 
sleep disorder is denied.   38 U.S.C.A. §§ 1110, 7105(d) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 4.14, 4.130, 
Diagnostic Code 9411 (2009).

4.  The claim of entitlement to service connection for an 
upper respiratory infection is denied.  38 U.S.C.A. §§ 1110, 
7105(d) (West 2002 & Supp. 2009); 38 C.F.R.  §§ 3.303, 4.14, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the Veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

A.  Skin Condition

The Veteran seeks an increased rating for his service 
connected skin condition, eczema, which has been rated as 10 
percent disabling under 38 C.F.R. § 4.118, DC 7806 (effective 
prior to October 23, 2008).  The Board is cognizant that 
certain diagnostic codes for the evaluation of skin 
disabilities were modified effective October 23, 2008.  See 
73 Fed. Reg. 54708 (Sept. 23, 2008).  However, because these 
modifications were expressly made applicable only to claims 
filed on or after the effective date, they are not pertinent 
to the pending claim, which was received by VA in 2004, 
several years prior to the regulatory changes.

Diagnostic Code 7806 provides that a 10 percent rating is 
assigned when at least 5 percent, but less than 20 percent, 
of the entire body or of exposed areas is affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  The next higher rating, a 30 percent rating, is 
warranted when 20 to 40 percent of the entire body or of 
exposed areas is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires more than 40 percent of the entire body, or more 
than 40 percent of exposed areas be affected, or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The Veteran had a VA examination in March 2005.  The examiner 
did not review the claims file.  The Veteran reported taking 
oral Cetirizin tablets once daily when the skin condition is 
present, approximately seven days per month.  The Veteran 
said he uses a topical cream as needed for itch, topical 
anti-fungal creams as needed, and transparent or oiled soaps 
daily.  

On physical examination, the examiner found hyperpigmented 
macules on the hands with some desquamation and 
hyperpigmented patches on the lower legs.  The examiner 
stated that 2 to 4% of the exposed areas were affected and 
that 4-5% of the whole body was affected.

The Veteran was afforded another VA examination in August 
2007.  The examiner did not review the claims file.  The 
Veteran reported using Fluocinonide cream of .05% two to 
three times per day in the past year, lasting more than 6 
weeks.  The examiner indicated that the cream is a topical 
corticosteroid.  The Veteran reported taking Loratadine daily 
for more than 6 weeks.  The examiner noted that the medicine 
is neither a corticosteroid or immunosuppressive drug.  

On physical examination, the examiner found that the skin 
condition covered 5% but less than 20% of the exposed areas 
and greater than 5% and less than 20% of the entire body.  
The examiner noted vesicular eruptions and desquamating 
macules at the sides of fingers as well as erythematous to 
hyperpigmented papules, trunk, and peri-axillary area.  
Further, the examiner noted that the Veteran's skin condition 
can limit his ability to obtain and retain employment if left 
untreated.  The examiner stated that the itching of the 
Veteran's skin disturbs his focus and concentration while 
working.  The examiner stated that the Veteran works as a 
teacher and that he finds it embarrassing to have to scratch 
his hands and body in front of his class.  The itching also 
interrupts his sleep.

Based upon the VA examinations, as well as private medical 
records, it does not appear that 20 to 40 percent of the 
Veteran's body or exposed areas are affected by his skin 
disorder or that systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required for a total 
duration of 6 weeks or more during the past 12-month period.  
The August 2007 VA examiner stated that the Veteran was 
treated with a topical corticosteroid for more than 6 weeks, 
as opposed to a systemic corticosteroid.  He was treated for 
more than 6 weeks with a systemic medication that was neither 
a corticosteroid or an immunosuppressive drug.  Neither the 
August 2007 VA examiner nor the March 2005 VA examiner 
indicated that 20 to 40 percent of the Veteran's body or 
exposed areas are affected by his skin disorder.  Private 
treatment records do not indicate the percentage of the body 
affected or whether the Veteran has been treated for more 
than 6 weeks with systemic corticosteroids or 
immunosuppressive drugs.  Therefore, based upon the evidence, 
the Board finds that a rating greater than 10 percent is not 
warranted for the Veteran's skin condition at this time.

The Board has considered the Veteran's statements but finds 
that the medical evidence outweighs his claims regarding the 
severity of the disability.  The Board has also considered 
extraschedular evaluations; however, the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that the service- connected disorder has 
resulted in marked interference with employment that has not 
already been taken into consideration with the assignment of 
the 10 percent rating, or that it has necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submissions for assignment 
of the extraschedular rating pursuant to 38 C.F.R.          § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

B.  Psychological Disorder

The Veteran seeks an increased rating for his service 
connected anxiety and depressive disorder, currently rated as 
30 percent disabling under 38 C.F.R. § 4.126, Diagnostic Code 
(DC) 9440, chronic adjustment disorder.  Under DC 9440, a 100 
percent evaluation is warranted for generalized anxiety 
disorder with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

Important for this case, a 50 percent evaluation is warranted 
if there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events.)  38 C.F.R. § 
4.130, Diagnostic Code 9440.38 C.F.R.   § 4.130, DC 9440.

One of many factor for consideration is the Global Assessment 
of Functioning (GAF) score which reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A Global Assessment of 
Functioning score of 71 to 80 indicates, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Global Assessment of 
Functioning scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
Global Assessment of Functioning score of 41 to 50 indicates 
serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends), while 
a Global Assessment of Functioning score of 31 to 40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 
4.125. The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

The Veteran was afforded a VA examination in February 2005.  
The examiner did not have the claims file for review.  The 
examiner noted that the Veteran was a professor in the social 
sciences at a college and that he retired from the military.  
The Veteran had no time lost from work due to depression.  
The Veteran reported that he is always depressed and cannot 
sleep and that his wife left him.  

On exam, the Veteran had no impairment of his though process 
and his communication skills were intact.  No delusions or 
hallucinations were elicited.  The Veteran did not have 
inappropriate behavior, and denied suicidal and homicidal 
thoughts.  It was noted that he is capable of self feeding 
and care and that the Veteran was oriented to time, place and 
person.  The Veteran's short and long term memory was intact.  
He had no obsessive or ritualistic behavior or irrelevant, 
illogical, or obscure speech patterns.  The examiner noted no 
panic attacks, but noted that the Veteran had depressed mood 
with appropriate affect as well as initial and early waking 
insomnia.

The examiner diagnosed the Veteran with major depressive 
disorder with passive aggressive personality.  The examiner 
assigned a GAF score of 60, noting moderate difficulty in 
functioning.

The Veteran was afforded another VA examination in July 2007.  
The examiner did not have the claims file for review; 
however, it appears that the examiner reviewed the CPRS 
records from VA.  The Veteran stated that he still had some 
depressive episodes and often feels irritable, and sometimes 
has vindictive ideations, noted as homicidal thoughts by the 
examiner.  He indicated hatred towards former co-workers, 
supervisors and a desire to hurt others.  The examiner 
described the Veteran's mood as labile.  The Veteran 
indicated no sleep impairments at the time of the 
examination.  

At the time of the examination, the Veteran was no longer 
employed as a professor.  The Veteran stated that he was 
unable to serve under a female supervisor and contends that 
his unemployment is due to his mental disorder.  The 
diagnosis was adjustment disorder with mixed emotional 
features.  The examiner assigned a GAF score of 60 with 
moderate difficulty with social functioning and indicated 
that the Veteran's symptoms are controlled by continuous 
medication.

The Veteran was afforded another VA examination in April 
2008.  The examiner reviewed the claims file and stated that 
the Veteran is being treated with anti-depressants, anti-
anxiety, and other medications.  The examiner noted that the 
Veteran went back to teaching after his former supervisor 
quit.  He stated that his former supervisor quit her job 
because the Veteran sent an anonymous letter to the board 
that forced the supervisor to resign due to illicit affairs.  
He indicted that he gets bored at home and is easily 
irritable and depressed for no reason.

The examiner described the Veteran's mood as euthymic.  The 
Veteran reported sleep problems and the examiner noted that 
per the Veteran's private psychiatrist's report, the Veteran 
suffers panic attacks 3 to 4 times per week.  The examiner 
further stated that the Veteran had good impulse control but 
again noted the Veteran's letter writing incident that 
resulted in the resignation of his former supervisor.  The 
Veteran stated that he is non-violent but gets even.  The 
diagnosis was adjustment disorder with mixed emotional 
features.  The examiner assigned a GAF score of 60 with 
moderate difficulty with social functioning and indicated 
that the Veteran's symptoms are controlled by continuous 
medication.

In the summary, the examiner stated that the Veteran does not 
suffer total occupational and social impairment due to his 
mental disorder.  The examiner also stated that the mental 
signs and symptoms do not result in deficiencies in judgment, 
thinking, family relations, work, mood, or schooling.  He 
also stated that the Veteran does not suffer reduced 
reliability and productivity due to his mental disorder and 
that the Veteran does not have occasional decrease in work 
efficiency or have intermittent periods of inability to 
perform occupational tasks due to mental disorder signs and 
symptoms.  The examiner also indicated that the Veteran does 
not have mental disorder signs and symptoms that are 
transient or mild and decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  Finally, the examiner stated that the Veteran's 
mental disorder symptoms are controlled by continuous 
medication.

The Veteran has also submitted private psychological 
evaluations.  One evaluation, from Dr. M.B.M.A., MD (Dr. 
M.A.), dated May 2006, indicates that the Veteran reported 
problems with his social life.  He stated that he is 
withdrawn and does not feel like engaging in conversations.  
He stated that he remains solitary and isolated and has no 
drive to take his examinations at VA.  He stated that his day 
to day living is empty and boring and that his marriage is no 
longer a concern for him.  The Veteran denied homicidal 
thoughts but stated that he felt that at times it would be 
better to be not living as he felt that there is no more work 
for him to be done.  He admitted that he has problems 
focusing, is forgetful, and worries about the future.  The 
diagnosis was double depression, or major depressive disorder 
and dysthymia with poor occupational functioning, social 
functioning, and interpersonal functioning.  A GAF score of 
45 was assigned.

The Veteran submitted another psychiatric report from Dr. 
M.A., dated November 2007.  In this report, Dr. M.A. stated 
that the Veteran's symptoms include fatigability, 
hypervigilance, sleep problems, distractibility, 
irritability, anxiety symptoms, feelings of worthlessness and 
hopelessness.  Dr. M.A. further stated that the condition 
causes the Veteran significant distress or impairment in 
social, occupational, or other important areas of functioning 
and affects his interpersonal relationships and his outlook 
towards life.  

On exam, the Veteran was slightly distracted and had problems 
with recent memory.  He indicated that he hated prolonged 
interactions with other people and would rather isolate 
himself.  

Dr. M.A. stated that the Veteran's condition has markedly 
affected his way of life, his coping strategies, his working 
capacity and his dealings with people.  Dr. M.A. further 
stated that the Veteran's anger outbursts, irritability, 
impulsivity, and poor interpersonal relationships prevented 
him from maintaining and sustaining his employment.  The 
Veteran is unable to perform long-term work because of his 
behavioral problems, poor impulse control and inability to 
deal with people, especially superiors.

Dr. M.A. reported that the Veteran's anxiety and panic 
attacks persisted about three to four times a week and that 
his mood swings and problems maintaining his interest and 
motivation affect him and his ability to maintain employment.

The Veteran had another psychological report completed in 
April 2005 by M.P. Corp.  The Veteran was referred to the 
provider by VA.  On testing, it was noted that the Veteran 
has low average development of cognitive resources.  The 
examiner stated that the Veteran may take things literally or 
at face value to cope with situational or adjustment 
concerns, which may render him gullible or suggestible.  It 
was also noted that high levels of anxiety involving life 
transition changes can interfere with the Veteran's ability 
to concentrate.  It was also noted that the Veteran was 
unable to process subtle nuances of tone, pitch, volume and 
manner of verbal delivery, which causes misunderstandings.  
Testing showed mostly below average and low scores for the 
Veteran's development of academic or verbal skills and non-
verbal skills.  

For emotional functioning, the examiner stated that the 
Veteran's life experiences have shaped an active-ambivalent 
orientation which leads him to struggle between working 
towards his own rewards and the rewards offered by others, a 
conflict that may intrude in everyday life.  Currently, the 
Veteran suffers tension, restlessness, indecision and a 
perceived lack of support from significant others.  The 
Veteran has a pessimistic outlook and feelings of 
hopelessness and a sense of giving up.  The examiner noted 
that the Veteran has poor impulse control and psychological 
insight, marked manifest depression, and high anxiety.  

Another report, from Dr. E.G.T., MD (Dr. E.T.), dated 
November 2004, states that the Veteran sought treatment from 
Dr. E.T. for anxiety with difficulty sleeping.  Dr. E.T. 
stated that these symptoms caused headaches and fatigability.  

In a statement submitted with his substantive appeal, VA Form 
9, the Veteran indicated that he isolates himself.  He stated 
that his anxiety makes him irritable over minor incidents  He 
further stated that he likes to destroy things when 
frustrated, disappointed and neglected.  He indicated that 
his memory is poor, and that he cannot remember places that 
he has visited, or whether he has visited places once or 
more.  He stated that he cannot remember where he puts 
things.  The Veteran said that when he feels frustrated or 
depressed, he starts yelling and screaming, and sometimes 
throws things.

Regarding work, the Veteran stated that he quit teaching 
because he found it difficult to focus and he found himself 
becoming incompetent to work.  He also stated that he is 
unable to for good relationships with friends, and family.

The Veteran also submitted a letter from his nephew.  The 
nephew stated that he resided with the Veteran for a time and 
that the Veteran exhibited poor memory, and had tantrums and 
threw things when he was unable to find what he was looking 
for.  He stated that the Veteran was argumentative with 
strangers, such as sales people or customer service.  The 
nephew said the Veteran appeared depressed at times and that 
the Veteran told him he wished his wife was dead and wished 
that he had burned his former female supervisor's house down 
or vandalized her car.  He told his nephew that he called his 
former supervisor in the middle of the night, let her phone 
ring, and then hang up.

As noted above, for a 50 percent rating, the Veteran must 
exhibit occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9440.

In this case, the evidence does not show that the Veteran 
suffers the necessary symptoms to warrant an increased 
rating.  The VA examiners have consistently stated that the 
Veteran has no impairment of his though process and that his 
communication skills are intact.  The Veteran does not suffer 
delusions or hallucinations or exhibit inappropriate 
behavior.  The Veteran denies suicidal and homicidal thoughts 
and he is capable of self feeding and care.  The Veteran is 
oriented to time, place and person and his short and long 
term memory is intact.  He has no obsessive or ritualistic 
behavior or irrelevant, illogical, or obscure speech 
patterns.  The GAF scores assigned have consistently been 60.  

More importantly, the evidence shows that the Veteran has 
returned to his teaching position, indicating that a total 
rating (TDIU) would not be an appropriate issue to address at 
this time.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  The Board finds that a TDIU issue is not being 
raised directly or indirectly by the Veteran at this time.  

The April 2008 VA examiner, whom reviewed the Veteran's 
entire claims file, specifically stated that the Veteran's 
mental signs and symptoms do not result in deficiencies in 
judgment, thinking, family relations, work, mood, or 
schooling.  He also stated that the Veteran does not suffer 
reduced reliability and productivity due to his mental 
disorder and that the Veteran does not have occasional 
decrease in work efficiency or have intermittent periods of 
inability to perform occupational tasks due to mental 
disorder signs and symptoms.  The examiner also indicated 
that the Veteran does not have mental disorder signs and 
symptoms that are transient or mild and decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, providing highly 
probative evidence against this claim. 

The Board recognizes that the private reports from Dr. M.A. 
and M.P. Corp have indicated some social and occupational 
impairment, including the assignment of a GAF score of 45 
from Dr. M.A.  The Board also notes that the medical records 
have indicated that the Veteran has suffered anxiety attacks.  
However, the majority of the evidence, including VA 
examinations as well as VA outpatient treatment records not 
discussed herein, fail to show that the Veteran's disability 
picture more closely resembles the criteria necessary for a 
rating greater than 30 percent.  In fact, the Board finds 
that the problems indicate that there requirements for a 30 
percent disability evaluation have been met, but not greater. 

In this regard, it is important for the Veteran to understand 
that without the problems cited above, there would be no 
basis for the current evaluation. 

The Board also considered the Veteran's statements regarding 
his disability, but finds that the medical evidence as whole 
provides a more probative and accurate picture of the 
Veteran's disability at 30 percent disabling. 

For all the foregoing reasons, the Board finds that a rating 
greater than 30 percent for the Veteran's psychological 
disability is not warranted at this time.

The Board notes that a staged rating is not applicable in 
this case.  As discussed above, the competent medical 
evidence of record does not show that the Veteran's symptoms 
fluctuated materially during the course of this appeal.  As 
such, a staged rating is not warranted.  See Fenderson, 12 
Vet. App. 119 and Hart, 21 Vet. App. 505.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not indicate that the 
Veteran's service-connected psychological disorder has caused 
marked interference with employment beyond that already 
contemplated in the assigned evaluation, necessitated any 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Therefore, referral of this case for extra-
schedular consideration is not warranted.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).

Service Connection

The Veteran seeks service connection for a chronic upper 
respiratory infection and seeks a separate rating for a sleep 
disorder currently evaluated as part of the psychiatric 
condition.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the 
absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

a.  Sleep Disorder

The Veteran seeks separate service connection for a sleep 
disorder currently evaluated as part of his service connected 
anxiety and depression.  However, based on a review of the 
evidence, the Board finds that the medical evidence 
establishes the sleep disorder to be a manifestation of his 
service-connected anxiety and depression.

In this regard, the Board notes that his current 30 percent 
evaluation under Diagnostic Code 9440 specifically 
contemplates sleep impairment in the schedular criteria.   38 
C.F.R. § 4.130, Diagnostic Code 9440 (2009).  VA regulations 
prohibit compensating a claimant twice for the same 
symptomatology.  38 C.F.R. § 4.14 (2009).  

This rating was based, in part, on the results of VA mental 
disorders examinations in which a sleep impairment was 
discussed as a manifestation of his anxiety and depression.  
As noted in the VA examination reports, the Veteran indicated 
that he had sleep problems and the examiners related the 
sleep problems, including early waking insomnia, to the 
anxiety and depression.  A private medical record from Dr. 
G.L.D., MD, (Dr. G.D.), dated October 2004, specifically 
stated that the Veteran's insomnia or sleep disorder was a 
symptom of depression.  The Board notes that there is no 
contrary medical evidence suggesting that he has a disability 
manifested by insomnia other than his service-connected 
anxiety and depression.  

As explained by the United States Court of Appeals For 
Veterans Claims, compensating a claimant twice for the same 
symptomatology "would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (compensation for somatic aspects 
of psychiatric disorder precluded by 38 C.F.R. § 4.14 and 
previous version of 38 C.F.R. § 4.132 where the psychiatric 
disorder was the predominant disorder to be rated).

The provisions of 38 C.F.R. § 4.126(d) instruct that when a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate the disability under a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  The Board finds no schedular provisions in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, that 
would allow for a disability evaluation in excess of 30 
percent for a sleep disorder as a separate entity.

As service connection for a sleep disorder, as a 
manifestation of his service connected anxiety and 
depression, has already been established and compensated for, 
the Board finds that the claim for service connection for a 
sleep disorder separate from the service connected anxiety 
and depression disability must be denied.  In essence, the 
Board concludes that his sleep disorder is part and parcel of 
his service-connected psychological disability, and is 
already contemplated by the 30 percent rating assigned for 
that disorder.

b.  Chronic Upper Respiratory Infection

The Veteran seeks service connection for an upper respiratory 
infection (URI).  The Veteran's STRs show that he was treated 
for a viral upper respiratory infection in August 1974, 
January 1983, August 1983, September 1985, December 1985, May 
1986, March 1987, November 1988, November 1989, and June 
1993.  His symptoms were described as a cold, sinus 
congestion, sore throat, runny nose, cough, and fever.  In 
each instance, it appears that the Veteran's treated 
conditions resolved.  The Veteran was not diagnosed with a 
chronic respiratory illness during service or at separation 
from service.  The May 1996 separation examination and report 
of medical history did not indicate a chronic respiratory 
illness.

A clinical summary from Dr. E. T., dated November 2004, 
indicates that the Veteran was exposed to an allergen during 
service and developed recurrent rhinitis which tuned to 
mostly upper respiratory infections.  However, actual 
treatment records were not submitted for review in 
conjunction with the summary report and the evidence is 
otherwise negative for diagnosis of rhinitis or other chronic 
disease or disability.  The report suggests to the Board that 
without exposure to the allergen, the Veteran would not have 
a problem.

A note from Dr. C.G.R., MD (Dr. C.R.), dated September 2004, 
indicates that he treated the Veteran for occasional cough.  
Another note from Dr. C.R. indicates that he treated the 
Veteran on May 25, 2005, October 20, 2005, and March 15, 2006 
for fever and sore throat.  He treated the Veteran August 18, 
2006, for cold and cough.  He treated the Veteran on February 
10, 2007 for cough, cold, and fever, and he treated the 
Veteran on October 5, 2007 for sore throat, cold, and fever.  

Based upon the information received, it appears that the 
Veteran's conditions resolved as he was not diagnosed with a 
chronic disability.

The Veteran submitted records from P.I.H. showing that he was 
prescribed cetrizin, biogesic, and decolgen.  The Veteran 
alleges that these medications were prescribed to treat URIs; 
however, the records fail to indicate what ailment the 
prescriptions treated and whether the condition being treated 
is in any way related to the Veteran's active service.

The Board has considered the evidence but finds that the 
Veteran has not been diagnosed with a chronic respiratory 
condition.  

Even if we assume a current recurring upper respiratory 
infection, based on the acute diagnoses since November 2004, 
the Veteran served on active duty from June 1974 to July 1996 
and his last treatment for a URI was June 1993.  There is 
nothing in the record to indicate a connection between the 
problems subsequent to 2004 and service that ended years 
earlier.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
Veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints).  The Board finds that the post-
service treatment records, as a whole, provides evidence 
against this claim.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for upper respiratory infection.  There is no 
showing of a chronic respiratory disease in service, or 
continuity of symptomatology after discharge.  Additionally, 
there is no evidence that the Veteran has been diagnosed with 
a chronic condition or that the alleged chronic upper 
respiratory condition is related to service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
chronic upper respiratory illness.  The benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's service connection claims, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

Here, for the service connection claims, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in August 2004 that fully addressed all three notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  

With respect to the increased ratings claims, the duty to 
notify was not satisfied prior to the initial RO decision in 
this matter.  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in April 2008 that fully addressed all notice 
elements and Vazquez criteria.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
September 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has not been diagnosed with a 
chronic respiratory illness or any other respiratory disease 
that has been even remotely linked to his active service.  
Therefore, a VA examination is not warranted at this time for 
his service connection claim for a chronic upper respiratory 
illness.  

Regarding the service connection claim for a sleep disorder, 
the evidence shows that the sleep disorder is a symptom of 
the Veteran's service connected psychological disorder.  The 
evidence does not indicate that the Veteran has been 
diagnosed with a sleep disorder independent from the 
symptomatology related to his service connected psychological 
disorder.  The Veteran has been provided VA examinations for 
his service connected psychological disorder; therefore, a 
separate examination for a sleep disorder is not warranted at 
this time.  As noted above, the Veteran was afforded VA 
examinations for his service connected skin condition.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted private treatment records and copies of his STRs as 
well as statements and buddy statements in support of his 
claims.  Significantly, the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased rating for service connected 
eczema, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for service connected 
anxiety and depressive disorder, currently rated as 30 
percent disabling, is denied.

Entitlement to service connection for a sleep condition is 
denied.

Entitlement to service connection for an upper respiratory 
infection is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


